Citation Nr: 1012869	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of June 2005 from the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a rating in excess of 50 
percent for PTSD and a TDIU.  

In February 2010, the Veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A copy of 
the transcript is associated with the claims folder.  

The issues of entitlement to service connection for a heart 
disability, hypertension and left knee strain have been 
raised by the record (via a claim submitted in February 
2009), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

A review of the record reveals that the Veteran sent a July 
2008 letter stating that he is now receiving Social Security 
benefits due to disability.  The letter was not clear as to 
what disability or disabilities were subject to the Social 
Security benefits.  To date, no records from the Social 
Security Administration have been obtained, and as such 
records could be pertinent to the issues on appeal, an 
effort should be made to obtain them.  The Veteran should 
also be provided with an opportunity to submit additional VA 
or private medical evidence that may be pertinent to his 
claim.  Currently there are VA records up to June 19, 2009 
in the claims folder.  

Furthermore in light of the outstanding evidence that has 
been alleged to exist, the Veteran should also be provided 
with additional VA examinations to assess the severity of 
his PTSD and his other service connected disabilities 
(currently hearing loss and tinnitus), for purposes of 
resolving the question of a TDIU.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Finally, the Board notes that the issue of entitlement to 
TDIU is inextricably intertwined with the pending issues.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus 
adjudication of this matter is deferred pending the outcome 
of the increased rating issue from this appeal, as well as 
that of the referred issues of service connection for a 
heart condition, hypertension and a left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the 
Social Security Administration a copy of 
any decision that was made on a claim 
for Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration 
should provide a negative response if 
records are not available.

2.  The AOJ should request that the 
Veteran identify the names, addresses, 
and dates of treatment for all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to 
diagnosis and treatment for his PTSD and 
other service connected disorders 
(currently hearing loss and tinnitus).  
The Veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

3.  After completion of #1-2, the AOJ 
should schedule the Veteran for a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature 
and severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation of what the assigned 
score represents.  In addition, the 
examiner should state an opinion as to 
the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

4.  After completion of #1-2, the AOJ 
should schedule the Veteran for a VA 
examination(s) to determine the severity 
of disability due to his service-
connected bilateral hearing loss and 
tinnitus, and the effect of these 
disabilities on his ability to obtain 
and retain employment.  The examiner is 
to assess the nature and severity of the 
Veteran's service- bilateral hearing 
loss and tinnitus, and should perform 
any tests or studies deemed necessary 
for accurate assessments, to include 
audiology testing recording speech 
discrimination (Maryland CNC) and the 
puretone threshold average, from the sum 
of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  The results 
of this audiology testing must be 
included in the examination report.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected hearing 
loss and tinnitus.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.  

5.  Following completion of the above, 
the RO should re-adjudicate the 
Veteran's claims for an increased rating 
for PTSD, and entitlement to TDIU.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause 
may result in adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

